

114 S204 IS: Stop Punishing Innocent Americans Act
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 204IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo reinstate the 10-year statute of limitations period applicable to collection of amounts paid to
			 Social Security beneficiaries by administrative offset, and prevent
 recovery of overpayments from individuals under 18 years of age.1.Short titleThis Act may be cited as the Stop Punishing Innocent Americans Act.2.Statute of limitation on recovery by administrative offset for amounts paid to Social Security beneficiaries(a)In generalParagraph (2) of section 3716(e) of title 31, United States Code, is amended to read as follows:(2)This section does not apply—(A)to a claim under this subchapter relating to any payments made to an individual under title II or title XVI of the Social Security Act that has been outstanding for more than 10 years; or(B)when a statute explicitly prohibits using administrative offset or setoff to collect the claim or type of claim involved..(b)Effective dateThe amendment made by subsection (a) shall apply to any debt outstanding on or after the date of the enactment of this Act.3.Elimination of recovery of overpayments made to or on behalf of minor(a)In generalSection 204(a) of the Social Security Act (42 U.S.C. 404(a)) is amended by adding at the end the following new paragraph:(3)Notwithstanding any other provision of this section, in the case of any payment under this title or title XVI of more than the correct amount that is made to or on behalf of an individual who has not attained 18 years of age at the time of such payment, such individual shall not be liable for the repayment of the amount of such payment in excess of the correct amount..(b)Conforming amendments(1)Cross-program recovery of overpaymentsSubsection (a) of the undesignated section following section 1146 of the Social Security Act (42 U.S.C. 1320b–17) is amended by striking Subject to subsection (b) and inserting Subject to section 204(a)(3) and subsection (b).(2)Overpayment of disability benefitsSection 1631(b)(1)(A) of the Social Security Act (42 U.S.C. 1383(b)(1)(A)) is amended by striking Whenever and inserting Subject to section 204(a)(3), whenever.(c)Effective dateThe amendments made by this section shall apply to payments made on or after the date of the enactment of this Act.4.Prohibiting tax refund offset of social security overpayments made to or on behalf of minor(a)In generalSection 6402(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(4)Special rule for certain overpayments made to or on behalf of minorParagraph (1) shall not apply in the case of a payment under title II or XVI of the of Social Security Act of more than the correct amount that is made to or on behalf of an individual who has not attained 18 years of age at the time of such payment..(b)Effective dateThe amendment made by this section shall apply to payments made under title II or XVI of the of Social Security Act on or after the date of the enactment of this Act.